DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-13 in the reply filed on 12/9/2021 is acknowledged. Accordingly, the claims 1-2 are withdrawn from consideration as being withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 7/21/2020.  These drawings are found acceptable by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
(a)	The claims 3-13 are indefinite and confusing at the detecting step in the claims, i.e., “detecting a match……nucleotide with a leading nucleotide” because it is unclear as to what is defined as the leading nucleotide.   It cannot be determined from the specification  or claims if  the template to be sequence is a known sequence and therefore the leading nucleotide is known sequence or if the leading sequence is something else or how one is to determine a “match” between e.g., the first nucleotide and leading nucleotide.  A clear interpretation of the detecting step can not be ascertained as currently written.
7.	Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Nature Nanotechnology, 8, 452-563, June 2013) in view of Laugharn et al (US 20010046676, November 2001) and further in view of Pourmand e al (US 20060105373, May 2006).    
	Regarding claim 3-13, Chen et al teach a method for DNA sequencing using electrical conductance measurements of a DNA polymerase.   Chen et al teach that they develop a single-molecule sequencing technology based on the measurement of the electrical conductance of DNA polymerase as nucleotides are incorporated into the growing DNA strand. A protein transistor, which provides stable conductance readings, was designed to hold a DNA polymerase during the synthesis of a new strand29. The protein transistor consists of an immunoglobulin G (IgG) bearing two gold nanoparticles, which are separately attached to two electrodes, and specific antibody binding ensures the self-assembly of the IgG into the integrated circuit. The electrical conductivity of the −1 of anti-nanoparticle IgG through the liquid channel at a flow rate of 0.1 µl s−1 (ref. 30). The protein transistor was successfully assembled when a stable source–drain current (ISD) was detected (page 453).  Chen teaches monitoring the assembly of the protein transistor polymerase platform and identifying the different bases with electrical conductance measurements.   See Figure 2 and legend.

    PNG
    media_image1.png
    1067
    1397
    media_image1.png
    Greyscale
FIGURE 2.
LEGEND: a. Step-by-step assembly of protein transistor–Φ29, as monitored by electrical conductance. The proposed status of the sequencing complex is drawn as a cartoon and indicates the relative positions of the trajectory. The conductance of the b, Conductance trajectory of a protein transistor–Φ29 sequencing template carrying GATC repeats. The nucleotide sequence is labelled under each plateau. c, Conductance trajectory of the protein transistor–Φ29 sequencing template carrying TTCCGGAA repeats.
	Chen teaches that the  sequential incorporation of nucleotides, as well as the identity of the four different nucleotides, can be detected by their characteristic conductance responses (page 456, col. 1 first paragraph).   Chen teaches that the four different nucleotides are distinguished by their characteristic spike patterns (see page 456).    Chen teaches the method  permits the construction of multiple sequencing devices on the same chip, although the difficulty of acquiring high speed parallel electrical signals with sub pico ampere noise levels remains (page 457, col. 1).   
 	Chen differs in that Chen does not teach expressly teach wherein the polymerase device for performing the sequencing comprised of multiple conductors electrically insulated, a voltage source and an amplifier, electrically connected in series with the 
	Pourmand et al teach a method and device for direct electrochemical detection of enzymatically catalyzed DNA synthesis by induced surface charge perturbation. Incorporation of a complementary nucleotide triphosphate (NTP) such as deoxynucleotide triphosphate (dNTP) into a self-primed single-stranded DNA attached to the surface of a high overpotential metal (e.g. gold) electrode evokes an electrode surface charge perturbation. This event can be detected as a transient current by a feed back (e.g. voltage-clamp) amplifier [0012]. Thus the present invention provides a device for detecting a chemical reaction of a selected reactant with a target molecule, wherein the reaction produces a charge perturbation on the target molecule. It need not be limited to DNA or other nucleic acid polymerization reactions. The chemical reaction may further provide structural information, such as a DNA or RNA sequence. It may provide information about the state of phosphorylation of a substrate, etc. The device comprises a container for containing reaction medium having therein reactants and target molecules. The container may be a well or a channel; the target molecules (e.g. DNA) may be chemically linked to the electrode, or simply in suspension near the electrode. Since the detection zone in the preferred embodiment has been determined to be about 30 .mu.m, the container should be scaled accordingly. The device further comprises a polarizable electrode in the container adjacent the target molecules. The electrode becomes polarized due to charge perturbation in the reaction mixture and target molecule. Further, an amplifying circuit for maintaining a set potential in the electrode and generating a signal in response to said charge perturbation; and a detector for detecting the signal, thereby 
	Pourmand et al teach that device is formed on a substrate 10, by the attachment of a metal electrode 12, preferably of an oxidation resistant, high potential metal such as 
[0066] As described below, the charge perturbation in the vicinity of the electrode is detected by a voltage clamp amplifier 18 having a negative lead 20 connected to the electrode 12 and a positive lead connected to a command voltage source 22. Feedback resistor 24 serves to eliminate current output whenever the command voltage is equal to the reference voltage at the measurement electrode. When a small charge perturbation occurs at the electrode 12, an amplified, transient signal 26 is produced. A reference electrode, which does not have a template DNA strand attached to the electrode structure can be also provided (but is not required). The reference electrode is connected to a similar op amp 18a with feedback resistor 24a to provide a reference signal for comparison against the transient signals from the reaction electrode. [0067] Prior to the start of the polymerization reactions, a DNA template is immobilized on a coated electrode surface. DNA polymerization requires the hybridization of a sequencing primer to this strand, so that DNA polymerization with attached enzyme can proceed with dNTP dispensations to the electrode solution and the sequence of the template strand can be detected. The system can also be designed to detect the hybridization of a template strand that is specific for a sample to be analyzed, in which case the sequence of the 

    PNG
    media_image2.png
    323
    316
    media_image2.png
    Greyscale
	The reference teaches that the concept is shown in FIG. 6. In the first panel, a series of leads 602 individually connect each of six electrodes to a detection circuit, comprising a sensitive voltage clamp circuit.   the present device may be integrated on a CMOS chip. A CMOS (complementary metal oxide semiconductor) semiconductor uses both NMOS (negative polarity) and PMOS (positive polarity) circuits. The chip 710 contains within it the differential amplifiers 712, 714 that are connected to each electrode. An insulating layer 716 contains connecting lines and vias 718 for connecting each electrode to an amplifier. A pad 720 is provided for a solder ball 722 to connect to an aluminum connector 724, which passes through a quartz or glass wafer 726. An electrode 728 of gold connects to the connector 724. The electrode has a chemical functionality 730 for immobilizing the test molecule (e.g. DNA) 732 to the electrode. A reference electrode 734 does not contain test molecules.  [0098] The electrode array is electrically connected via solder balls to the CMOS semiconductor chip. The electrode array is constructed on a quartz, glass or silicon wafer. The sensors, amplifiers and signal routing will be embedded in the CMOS chip and the output signal will be accessible via a pad and/or solder ball.  Pourmand teaches that an integrated circuit version of device have 
	It would have been prima face obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have to have been motivated to have combined the sequencing method of Chen with the sequencing method of Pourmand et al since both method utilized similar electrical detection systems and further for the advantages taught by Pourmand  of increased sensitivity, increased signal-to-noise ratio and lower cost and advantages by Chen of lower cost and increase speed (see abstract).
Conclusion
8.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637